DETAILED ACTION
Claims 11-17 are pending in the instant application.
 In the interest of compact prosecution, Examiner contacted the applicants with the proposal to file terminal disclaimers over three parent applications to overcome the ODP rejection over them, which would have been the only rejections on file. See the attached interview summary for details.

Information Disclosure Statement
The information disclosure statement (IDS) dated 06/04/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
his application is a continuation of US Application No. 16/194,954, filed November 19, 2018, issued as US Patent No. 10,722,519, which is a continuation of US Application No. 15/635,818 filed June 28, 2017, issued as US Patent No. 10,149,854, which is a continuation of US Application No. 15/132,1222 filed April 18, 2016, allowed, issued as US Patent No. 9,717,738, which is a continuation of US Application No. 14/333,583, filed July 17, 2014, issued as US Patent No. 9,326,936, which is a continuation of US Application No. 12/574,680, filed October 6, 2009, issued as US 
Terminal Disclaimers
The terminal disclaimer filed on 10/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 8815838, 9326936  and  9717738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE 
In view of the terminal disclaimer  filed on 10/07/2021 and the following examiners statement of reasons for allowance, claims 11-17  are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method of treating a chronic pulmonary infection due to Pseudomonas aeruginosa in a subject with cystic fibrosis in need thereof, the method comprising administering to the lungs of the subject with cystic fibrosis about 240 mg of an aerosol of a solution comprising about 100 mg/ml of levofloxacin and about 200 mM of magnesium chloride; wherein the solution has a pH from about 5 to about 7 and an osmolality from about 350 mOsmol/kg to about 400 mOsmol/kg, to treat the chronic pulmonary infection due to Pseudomonas aeruginosa.
The closest prior art is that of Suber et al. (US 2006/0276483, referenced in the instant IDS) which teaches the

. 

Conclusion
Claims 11-17 ( renumbered as 1-7) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629